 Case 2:20-cv-11633-BAF-APP ECF No. 7, PageID.341 Filed 03/23/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ALEXANDER W. WALDRON,
#750839,

       Petitioner,                                         Civil Action No. 20-CV-11633

vs.                                                        HON. BERNARD A. FRIEDMAN

NOAH NAGY,

      Respondent.
___________________________/

        OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS
          CORPUS, DENYING CERTIFICATE OF APPEALABILITY, AND
              DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

              Petitioner filed the instant petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. Petitioner is serving a prison term of 46 months to 40 years following the St.

Joseph County Circuit Court’s determination that he violated the probation conditions attached

to his underlying conviction of possession of methamphetamine.          MICH. COMP. LAWS §

333.7403(2)(B)(1).     The petition raises two claims:       (1) petitioner’s sentence was an

unreasonable departure from the advisory guidelines range, and (2) petitioner’s counsel was

ineffective for failing to advocate for a sentence below the recommended guideline range. See

docket entry 1, PageID.40-44. The Court shall deny the petition because both claims are without

merit. The Court shall also deny petitioner a certificate of appealability and leave to appeal in

forma pauperis.

       I. Background

              On June 11, 2018, petitioner was placed on two-years’ probation after he pled

guilty to possession of methamphetamine as a fourth-time habitual felony offender. See docket

entry 6-3. The charges carried a maximum penalty of life imprisonment. See id. As a condition
 Case 2:20-cv-11633-BAF-APP ECF No. 7, PageID.342 Filed 03/23/21 Page 2 of 7




of his probation, petitioner was ordered to complete the court’s adult drug treatment program.

Id. at PageID.122-23.

               In September and October of 2018, petitioner was charged with and pled guilty to

three violations of his probation conditions. See docket entry 6-4, 6-5, and 6-6. None of those

violations resulted in a prison sentence. On December 10, 2018, petitioner pled guilty to another

probation violation, this time involving his possession and use of methamphetamine, failure to

submit to scheduled drug testing, and failure to comply with the electronic monitoring

agreement. See docket entry 6-9, PageID.167-71. Following this fourth violation, the court

sentenced petitioner “at the top of the guidelines” to 46 months’ to 40 years’ imprisonment.

Docket entry 6-10, PageID.180.

               Petitioner’s appointed counsel filed a motion for resentencing, asserting that

petitioner’s sentence was unreasonable and disproportionate.             See docket entry 6-11,

PageID.190-93. The trial court awarded petitioner additional jail credit, but it denied the motion

for resentencing, finding that the “sentence was fair. It’s within the guidelines. It takes into

account his history. It takes into account his violations, and it takes into account his willingness

to change [or lack thereof].” Id. at PageID.195.

               Petitioner appealed this decision, arguing that “the trial court erred in imposing a

sentence which violates the principle of proportionality” – the first of the two arguments raised

in his instant petition. Docket entry 6-12, PageID.205. The Michigan Court of Appeals denied

leave to appeal “for lack of merit in the grounds presented.” Id. at PageID.198. Petitioner then

filed an application for leave to appeal in the Michigan Supreme Court, which was denied by

form order. See docket entry 6-13, PageID.288.




                                                   2
 Case 2:20-cv-11633-BAF-APP ECF No. 7, PageID.343 Filed 03/23/21 Page 3 of 7




       II. Standard of Review

               Section 2254(d) curtails federal habeas review of state convictions for claims

adjudicated on the merits by state courts. A habeas petitioner must demonstrate that the state

court adjudication was “contrary to” or “involved an unreasonable application of” clearly

established Supreme Court law. Williams v. Taylor, 529 U.S. 362, 404-05 (2000). In defining

the term “contrary to,” the Supreme Court has explained:

               First, a state-court decision is contrary to this Court’s precedent if
               the state court arrives at a conclusion opposite to that reached by
               this Court on a question of law. Second, a state-court decision is
               also contrary to this Court’s precedent if the state court confronts
               facts that are materially indistinguishable from a relevant Supreme
               Court precedent and arrives at a result opposite to ours.

Id. at 405. An “unreasonable application” occurs when “a state court decision unreasonably

applies the law of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 409.

               Under this deferential standard of review, a federal habeas court may not “issue

the writ simply because that court concludes in its independent judgment that the relevant state-

court decision applied clearly established federal law erroneously or incorrectly.” Id. at 410-11.

Rather, “a state court’s determination that a claim lacks merit precludes federal habeas relief so

long as fairminded jurists could disagree on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal quotation marks and citation omitted).

       III. Petitioner’s Claims

               A. Proportionality of Sentence

               Petitioner’s first claim asserts that his sentence was unreasonable or

disproportionate to the severity of his offense. Raising the same arguments as on appeal, see

docket entry 6-12, in the instant application petitioner contends that his sentence violates

Michigan Supreme Court precedent, especially the holdings in People v. Lockridge, 870 N.W.2d

                                                 3
 Case 2:20-cv-11633-BAF-APP ECF No. 7, PageID.344 Filed 03/23/21 Page 4 of 7




502 (Mich. 2015), and People v. Milbourn, 461 N.W.2d 1 (Mich. 1990). At no point has

petitioner argued that his sentence violates the Eighth Amendment.

                In Lockridge, the Michigan Supreme Court determined that the state sentencing

guidelines are advisory, rather than mandatory, but it did not give the sentencing court

unrestricted discretion to sentence outside of the advisory range. Id. at 520-21. Rather, the

Michigan Supreme Court held that when a court sentences outside of the advisory range, the

resulting sentence must be reasonable. Id. at 521. “Reasonableness” as used in Lockridge is

determined through the application of the Michigan Supreme Court’s decision in Milbourn, a

case based entirely on state-law principles. See People v. Steanhouse, 902 N.W.2d 327, 331

(Mich. 2017).

                “[A] federal court may issue the writ [of habeas corpus] to a state prisoner ‘only

on the ground that he is in custody in violation of the Constitution or laws or treaties of the

United States.’” Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (quoting § 2254(a)). Consequently,

petitioner’s argument that his sentence was “unreasonable” as defined in Lockridge and

Milbourn does not state “a claim cognizable in federal habeas corpus.” Atkins v. Overton, 843 F.

Supp. 258, 260 (E.D. Mich. 1994). The claim therefore lacks merit.

                B. Failure to Advocate for Lower Sentence

                Petitioner’s second claim asserts that his trial counsel was ineffective for failing

to advocate for a below-the-guidelines sentence. Although petitioner did not raise this claim on

appeal, “[a]n application for a writ of habeas corpus may be denied on the merits,

notwithstanding the failure of the applicant to exhaust the remedies available in the courts of the

State.” Section 2254(b)(2). In its discretion, the Court shall decide this claim on the merits,

rather than dismiss it for being unexhausted.



                                                 4
 Case 2:20-cv-11633-BAF-APP ECF No. 7, PageID.345 Filed 03/23/21 Page 5 of 7




                In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court set forth a

two-prong test for determining whether a defendant received ineffective assistance of counsel.

First, a defendant must demonstrate that “counsel’s performance was deficient.” Id. at 687.

Second, a defendant must demonstrate that counsel’s “deficient performance prejudiced the

defense.” Id. To demonstrate prejudice, a defendant must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694.

                The Court is not convinced that petitioner was prejudiced by his counsel’s failure

to advocate for a sentence below the recommended guideline range. Trial counsel sought a

sentence at the low end of the guidelines, see docket entry 6-10, PageID.175-77, but the court

nevertheless sentenced petitioner at the high end of the range. See id. at PageID.180. It would

be illogical to conclude that the trial court would have accepted a below-the-range sentence

when the more modest request for a low-end sentence was rejected. If “one is left with pure

speculation on whether the outcome of . . . the penalty phase could have been any different,”

there is an insufficient showing of prejudice. Baze v. Parker, 371 F.3d 310, 322 (6th Cir. 2004).

Petitioner’s second claim is without merit because he has failed to demonstrate that he was

prejudiced by his counsel’s failure to request a sentence below the recommended guideline

range.

                As neither of petitioner’s habeas claims merits relief, the petition is denied.

         IV. Certificate of Appealability and Leave to Proceed in Forma Pauperis

                In order to appeal the Court’s decision, petitioner must obtain a certificate of

appealability. See 28 U.S.C. § 2253(c)(2).

                To obtain a [certificate of appealability] under § 2253(c), a habeas
                prisoner must make a substantial showing of the denial of a

                                                  5
 Case 2:20-cv-11633-BAF-APP ECF No. 7, PageID.346 Filed 03/23/21 Page 6 of 7



                 constitutional right, a demonstration that . . . includes showing that
                 reasonable jurists could debate whether . . . the petition should
                 have been resolved in a different manner or that the issues
                 presented were adequate to deserve encouragement to proceed
                 further.

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). The Court may grant or deny a certificate of

appealability when it issues a ruling on a habeas petition. See Castro v. United States, 310 F.3d

900, 901 (6th Cir. 2002). In the present case, jurists of reason could not debate the Court’s

conclusion that petitioner has failed to demonstrate entitlement to habeas relief with respect to

his claims, as they both are devoid of merit. Therefore, a certificate of appealability is denied.

                 The Court also denies petitioner leave to appeal in forma pauperis because any

appeal would be frivolous. See 28 U.S.C. § 1915(a)(3).

       V. Conclusion

                 Accordingly,



                 IT IS ORDERED that petitioner’s application for a writ of habeas corpus is

       denied.



                 IT IS FURTHER ORDERED that a certificate of appealability is denied.



                 IT IS FURTHER OREDERED that leave to proceed in forma pauperis is denied.




                                                 s/Bernard A. Friedman
                                                 Bernard A. Friedman
 Dated: March 23, 2021                           Senior United States District Judge
        Detroit, Michigan




                                                   6
 Case 2:20-cv-11633-BAF-APP ECF No. 7, PageID.347 Filed 03/23/21 Page 7 of 7



                                          CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on March 23, 2021.

 Alexander W. Waldron #750839                          s/Johnetta M. Curry-Williams
 G. Robert Cotton Correctional Facility                Case Manager
 3500 N. Elm Road
 Jackson, MI 49201




                                                         7
